     20-10973-tmd Doc#5 Filed 09/03/20 Entered 09/03/20 23:35:53 Imaged Certificate of
                                     Notice Pg 1 of 4
Information to identify the case:
Debtor 1              April Marie Butler                                                Social Security number or ITIN        xxx−xx−2279
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Western District of Texas
                                                                                        Date case filed for chapter 7 8/31/20
Case number:          20−10973−tmd




Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                          12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       April Marie Butler

2.      All other names used in the
        last 8 years

3.     Address                               1300 Crossing Place, Unit 2613B
                                             Austin, TX 78741

4.     Debtor's attorney                     Nicholas M Wajda                                       Contact phone 214−396−6008
                                             Wajda & Associates, APC
       Name and address                      5430 Lyndon B Johnson Fwy, Ste. 1200                   Email: nick@recoverylawgroup.com
                                             Dallas, TX 75206

5.     Bankruptcy trustee                    John Patrick Lowe                                      Contact phone 830−407−5115
                                             2402 East Main Street
       Name and address                      Uvalde, TX 78801                                       Email: pat.lowe.law@gmail.com
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
     20-10973-tmd Doc#5 Filed 09/03/20 Entered 09/03/20 23:35:53 Imaged Certificate of
                                     Notice Pg 2 of 4
Debtor April Marie Butler                                                                                            Case number 20−10973−tmd


6. Bankruptcy clerk's office                      903 SAN JACINTO, SUITE 322                                  Hours open Monday − Friday 8:00
                                                  AUSTIN, TX 78701−0                                          AM − 4:00 PM
    Documents in this case may be filed at this
    address. You may inspect all records filed                                                                Contact phone (512) 916−5237
    in this case at this office or online at
    www.pacer.gov. See Court website for
    electronic filing information:                                                                            Date: 9/1/20
    www.txwb.uscourts.gov.


7. Meeting of creditors                           October 8, 2020 at 03:00 PM                                 Location:

    Debtors must attend the meeting to be         The meeting may be continued or adjourned to a              Phone: (888)405−5981;
    questioned under oath. In a joint case,       later date. If so, the date will be on the court            Code#:2733682
    both spouses must attend. Creditors may
    attend, but are not required to do so.        docket.


8. Presumption of abuse                           The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                 Filing deadline: 12/7/20
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                  You must file a complaint:
                                                  • if you assert that the debtor is not entitled to
                                                    receive a discharge of any debts under any of the
                                                    subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                    or

                                                  • if you want to have a debt excepted from discharge
                                                    under 11 U.S.C § 523(a)(2), (4), or (6).

                                                  You must file a motion:
                                                  • if you assert that the discharge should be denied
                                                    under § 727(a)(8) or (9).


                                                  Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                  The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                  exempt. If you believe that the law does not authorize an
                                                  exemption claimed, you may file an objection.


10. Proof of claim                                No property appears to be available to pay creditors. Therefore, please do not file a
                                                  proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless    will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.                deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                               The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                  not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                  exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                  www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                  debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                  objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                            page 2
        20-10973-tmd Doc#5 Filed 09/03/20 Entered 09/03/20 23:35:53 Imaged Certificate of
                                        Notice Pg 3 of 4
                                      United States Bankruptcy Court
                                        Western District of Texas
In re:                                                                                 Case No. 20-10973-tmd
April Marie Butler                                                                     Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0542-1          User: admin                  Page 1 of 2                   Date Rcvd: Sep 01, 2020
                              Form ID: 309A                Total Noticed: 44


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 03, 2020.
db             +April Marie Butler,    1300 Crossing Place, Unit 2613B,    Austin, TX 78741-1867
18074763        Amex,   P.O. Box 297871,    Phoenix, AZ 85072
18074765       +BMO Harris Bank,    Attn: Bankruptcy,   Po Box 2035,    Milwaukee, WI 53201-2035
18074777       +DSRM Nat Bank/Valero,    Attn: Bankruptcy,    Po Box 696000,    San Antonio, TX 78269-6000
18074778        Fifth Third Bank,    Attn: Bankruptcy,   Maildrop RCSB3E 1830 E Paris Ave SE,
                 Grand Rapids, MI 49546
18074779       +First Nataional Bank/Legacy,    Attn: Bankruptcy,    Po Box 5097,    Sioux Falls, SD 57117-5097
18074781       +First Savings Bank/Blaze,    Attn: Bankruptcy,    Po Box 5096,    Sioux Falls, SD 57117-5096
18074783       +Kathleen Devine,    10921 Dedeke Dr.,   New Braunfels, TX 78132-4552
18074784       +Lyon Collection Services,    7924 West Sahara Ave.,    Las Vegas, NV 89117-1990
18074785        Nationwide Credit Inc,    2800 University Ave. Suite #420,     Cumming, IA 50061
18074787       +PNC Bank,   Attn: Bankruptcy,    Po Box 94982: Mailstop Br-Yb58-01-5,     Cleveland, OH 44101-4982
18074788        PNC Bank,   P.O. Box 5570,    Cleveland, OH 44101-0570
18074790       +Radius Global Solutions LLC,    P.O.Box 390905,    Minneapolis, MN 55439-0905
18074791       +Spectrio,   PO Box 890271,    Charlotte, NC 28289-0271
18074797       +Touchstone Imaging Richardson,    PO Box 102107,    Atlanta, GA 30368-2107
18074798       +Travelers CL Remittance Center,    PO Box 660317,    Dallas, TX 75266-0317
18074799       +Travelers Woodhome Insurance,    66 Painters Mill Rd Suite 110,     Owings Mills, MD 21117-3643

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: nick@recoverylawgroup.com Sep 02 2020 03:14:22        Nicholas M Wajda,
                 Wajda & Associates, APC,    5430 Lyndon B Johnson Fwy, Ste. 1200,     Dallas, TX 75206
tr             +EDI: QJPLOWE.COM Sep 02 2020 06:53:00       John Patrick Lowe,    2402 East Main Street,
                 Uvalde, TX 78801-4943
ust            +E-mail/Text: ustpregion07.au.ecf@usdoj.gov Sep 02 2020 03:15:21
                 United States Trustee - AU12,    United States Trustee,     903 San Jacinto Blvd, Suite 230,
                 Austin, TX 78701-2450
18074762       +EDI: AMEREXPR.COM Sep 02 2020 06:53:00       Amex,   Correspondence/Bankruptcy,     Po Box 981540,
                 El Paso, TX 79998-1540
18074764       +EDI: BANKAMER.COM Sep 02 2020 06:53:00       Bank of America,    4909 Savarese Circle,
                 Fl1-908-01-50,    Tampa, FL 33634-2413
18074766       +E-mail/Text: cms-bk@cms-collect.com Sep 02 2020 03:14:54        Capital Management Services,
                 698 1/2 South Ogden St,    Buffalo, NY 14206-2317
18074768       +EDI: CAPITALONE.COM Sep 02 2020 06:53:00       Capital One,    AttnL: Bankruptcy,    Po Box 30285,
                 Salt Lake City, UT 84130-0285
18074767       +EDI: CAPITALONE.COM Sep 02 2020 06:53:00       Capital One,    Attn: Bankruptcy,    Po Box 30285,
                 Salt Lake City, UT 84130-0285
18074769       +EDI: CAPITALONE.COM Sep 02 2020 06:53:00       Capital One Bank USA, NA,     PO BOX 30281,
                 Salt Lake City, UT 84130-0281
18074771       +EDI: CITICORP.COM Sep 02 2020 06:53:00       Citibank,    Citicorp Credit Srvs/Centralized Bk dept,
                 Po Box 790034,    St Louis, MO 63179-0034
18074772       +EDI: CITICORP.COM Sep 02 2020 06:53:00       Citibank/Exxon Mobile,    Attn: Bankruptcy,
                 Po Box 790034,    St Louis, MO 63179-0034
18074773       +E-mail/Text: defaultspecialty.us@bbva.com Sep 02 2020 03:15:36        Compass Bank,
                 Attn: Bankruptcy,    Po Box 10566,    Birmingham, AL 35296-0001
18074775       +EDI: CCS.COM Sep 02 2020 06:53:00       Credit Collection Services,    P.O. Box 55126,
                 Boston, MA 02205-5126
18074774       +EDI: CCS.COM Sep 02 2020 06:53:00       Credit Collection Services,    725 Canton St,
                 Norwood, MA 02062-2679
18074776       +EDI: DISCOVER.COM Sep 02 2020 06:53:00       Discover Financial,    Attn: Bankruptcy,
                 Po Box 3025,    New Albany, OH 43054-3025
18074780       +EDI: AMINFOFP.COM Sep 02 2020 06:53:00       First PREMIER Bank,    Attn: Bankruptcy,
                 Po Box 5524,    Sioux Falls, SD 57117-5524
18074782       +EDI: FSAE.COM Sep 02 2020 06:53:00       Firstsource Advantage, LLC,     205 Bryant Woods South,
                 Buffalo, NY 14228-3609
18074770        EDI: JPMORGANCHASE Sep 02 2020 06:53:00       Chase Card Services,    Attn: Bankruptcy,
                 Po Box 15298,    Wilmington, DE 19850
18074786        E-mail/Text: NCI_bankonotify@ncirm.com Sep 02 2020 03:14:37        Nationwide Credit Inc.,
                 P.O. Box 14581,    Des Moines, IA 50306-3581
18074789       +E-mail/Text: brprocessor@pfccollects.com Sep 02 2020 03:15:59        Professional Finance Co,
                 P.O. Box 7059,    Loveland, CO 80537-0059
18074792       +EDI: RMSC.COM Sep 02 2020 06:53:00       Syncb/PPC,    Attn: Bankruptcy,    Po Box 965060,
                 Orlando, FL 32896-5060
18074793       +EDI: RMSC.COM Sep 02 2020 06:53:00       Synchrony Bank/Care Credit,     Attn: Bankruptcy Dept,
                 Po Box 965064,    Orlando, FL 32896-5064
18074794       +EDI: RMSC.COM Sep 02 2020 06:53:00       Synchrony Bank/Gap,    Attn: Bankruptcy Dept,
                 Po Box 965060,    Orlando, FL 32896-5060
18074795       +EDI: LCITDAUTO Sep 02 2020 06:53:00       Td Auto Finance,    Attn: Bankruptcy,    Po Box 9223,
                 Farmington Hilss, MI 48333-9223
18074796       +E-mail/Text: marisa.sheppard@timepayment.com Sep 02 2020 03:15:42         Timepayment Corp, LLC.,
                 Attn: Bankruptcy,    1600 District Ave, Ste 200,    Burlington, MA 01803-5233
18074800       +EDI: USBANKARS.COM Sep 02 2020 06:53:00       U.S. Bancorp,    Attn: Bankruptcy,
                 800 Nicollet Mall,    Minneapolis, MN 55402-7014
         20-10973-tmd Doc#5 Filed 09/03/20 Entered 09/03/20 23:35:53 Imaged Certificate of
                                         Notice Pg 4 of 4


District/off: 0542-1                  User: admin                        Page 2 of 2                          Date Rcvd: Sep 01, 2020
                                      Form ID: 309A                      Total Noticed: 44


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
18074801        EDI: USBANKARS.COM Sep 02 2020 06:53:00     US Bank/RMS CC,   Attn: Bankruptcy,   Po Box 5229,
                 Cincinnati, OH 45201
                                                                                            TOTAL: 27

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 03, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 1, 2020 at the address(es) listed below:
NONE.                                                                                       TOTAL: 0
